Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 6-13 are pending.
	Claims 6-8 and 11-13 are withdrawn for being restricted to non-elected invention groups.
	Claims 9-10 are examined.

Restriction/elections
	In the Remarks filed 9/21/2022, the applicant has elected invention group IV, which includes claims 9-10 and SEQ ID NO: 1-4 and 25-26, with traverse.
	The applicant has traversed the restriction requirement, arguing that the examiner failed to identify a common feature shared by the groups which is not special. The applicant argues that the common feature of the groups is the LBA5b gene of Arachis hypogaea, whereas the examiner cited a reference which discloses the LBA5b gene of barley.    
	This argument has been fully considered, but it is not persuasive. The claimed invention is not limited to LBA5b from peanut. For example, claim 10 specifies that the LBA5b gene may come from plants which are not peanut including other crops. Barley is an embodiment of another crop. 
The applicant also argues that MYB46 is not related to the gene in the instant application.
The examiner acknowledges that MYB46 is not related to the instant application. However, the requirement for restriction is not dependent on MYB46 being a shared technical feature among the inventive groups defined in the Requirement for Restriction/ Election of Species filed 7/21/2022.

Claim interpretation 
	Claims 9 and 10 require the use of the gene LBA5 for improvement of lateral shoot angle, growth habit and plant architecture of Arachis hypogaea. 
Claim 9 provides the following on the gene LBA5: “the gene LBA5 comprises… LBA5b…[,] LBA5a… and defunctionalized alleles lba5b and lba5a… LBA5b has a nucleotide sequence shown in SEQ ID NO: 1… the defunctionalized lba5b has … three allelic variations … [:] lba5b-1 [SEQ ID NO: 2], lba5b-2 [SEQ ID NO: 25], and lba5b-3 [SEQ ID NO: 26]… LBA5a has a nucleotide sequence shown in SEQ ID NO: 3 and the defunctionalized allele lba5a has a nucleotide sequence shown in SEQ ID NO: 4”. 
	Because the claims require the use of the LBA5 gene, which is defined in claim 9 as having a nucleotide sequence from SEQ ID NO: 1-4 and 25-26, the broadest reasonable interpretation includes the use of any two consecutive nucleotides from any of SEQ ID NO: 1-4 and 25-26.
Although there is very limited requirement in the claim to any structural specificity to the LBA5 gene, the function of LBA5 for the improvement of lateral shoot angle, growth habit and plant architecture of Arachis hypogaea is interpreted as requiring that the LBA5 gene modifies plant architecture due to the broadness of what may be reasonably interpreted by “improvement of lateral shoot angle, growth habit and plant architecture of Arachis hypogaea”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a “use” claim is not recognized under United States practice. In order to be a method, a claim must comprise at least one step. The instant claims do not comprise at least one step. A use claim can be interpreted as encompassing all potential uses including those not contemplated by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims appear to be method claims but do not comprise at least one step. The claims are indefinite for failing to recite at least one step by which one of ordinary skill in the art would be able to follow to complete the method. Therefore, the metes and bounds of the claimed invention are unclear.

Improper dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Embodiments of claim 10 include an LBA5 gene from a multitude of crops. Claim 9, from which claim 10 depends, states that LBA5 comprises homologous genes LBA5b and LBA5a from two subgenomes of cultivated Arachis hypogaea. It appears that claim 10 is therefore failing to further limit the embodiment of claim 9.
The applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinharoy (Sinharoy et al. Molecular Plant-Microbe Interactions. 22(2):132-142. 2009). 
The claims require the use of the LBA5 gene, which is defined in claim 9 as having a nucleotide sequence from SEQ ID NO: 1-4 and 25-26, the broadest reasonable interpretation includes the use of any two consecutive nucleotides from any of SEQ ID NO: 1-4 and 25-26.
Sinharoy discloses optimizing the induction of hairy roots and nodulation of composite Arachis hypogea plants by transformation with a sequence (Abstract). This is interpreted as sharing a nucleotide sequence from SEQ ID NO: 1-4 and 25-26 by having at least two consecutive nucleotides in common. The modification to the roots of the Arachis hypogea plant is interpreted as a modification to the architecture of the plant. See claim interpretation above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorca-Fornell (Dorca-Fornell, et al. The Plant Journal. 67(6):1006-1017. 2011) in view of Genbank (Genbank locus XM_025800920).
The claims require any two consecutive nucleotides from any of SEQ ID NO: 1-4 and 25-26 thereby comprising an LBA5 gene which modifies plant architecture in Arachis hypogaea. 
Dorca-Fornell teaches that AGL42 modifies plant architecture by encoding a MADS-box transcription factor, promoting flowering at both the axillary and the shoot apical meristems (abstract). 
Dorca-Fornell does not teach modifying Arachis hypogaea nor an AGL42 from Arachis hypogaea. 
	Genbank teaches that locus XM_025800920 shares 100% identity with 602 nucleotides of the gDNA sequence SEQ ID NO: 1. See alignment below. Genbank teaches this locus was predicted to be the AGL42 protein from Arachis hypogaea.
	It would have been obvious at the time of filing the instantly claimed invention to substitute the plant modified and the sequence used by Dorca-Fornell with Arachis hypogaea and AGGL42 from Arachis hypogaea. It would have been expected that this would have been a substitution of equivalents because the AGL42 is conserved between the two species.
	Therefore, claims 9-10 are obvious over Dorca-Fornell in view of Genbank.

    PNG
    media_image1.png
    623
    680
    media_image1.png
    Greyscale
[AltContent: textbox (Alignment of SEQ ID NO: 1 to locus XM_025800920)]
Conclusions
	Claims 9-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663